  Case 1:20-cv-00668-MN Document 18 Filed 06/08/20 Page 1 of 3 PageID #: 348



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 BARBARA STONE, et al.,                            )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 ) C.A. No. 20-668 (MN)
                                                   )
 DONALD J. TRUMP, et al.,                          )
                                                   )
                        Defendants.                )

                                        MEMORANDUM

       At Wilmington this 8th day of June 2020:

       1.      Introduction.     Plaintiffs proceed pro se.    When they commenced this action

they did not pay the filing fee and did not submit an application to proceed in forma pauperis.

Instead, they filed an emergency motion for waiver of the filing fee.    (D.I. 1).    On May 21, 2020,

the Court entered an Order for each Plaintiff that denied the motion and required each Plaintiff to

submit a long form (AO Form 239) application to proceed in District Court without prepaying fees

or costs (in forma pauperis), or pay in full the $400 filing fee.   (D.I. 5, 6, 7).   On June 5, 2020,

Plaintiffs filed an “emergency motion to strike and void illegal void ‘fee order’” combined with a

supplement to the previously denied motion for waiver of fees.       (D.I. 8).    The Court construes

the filing as a motion for reconsideration.

       2.      Discussion.     The standard for obtaining relief under Rule 59(e) is difficult for

Plaintiffs to meet. The purpose of a motion for reconsideration is to “correct manifest errors of

law or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must rely on

one of three grounds: (1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”
  Case 1:20-cv-00668-MN Document 18 Filed 06/08/20 Page 2 of 3 PageID #: 349



Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is not

properly grounded on a request that a court rethink a decision already made. See Glendon Energy

Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993). Motions for reargument

or reconsideration may not be used “as a means to argue new facts or issues that inexcusably were

not presented to the court in the matter previously decided.” Brambles USA, Inc. v. Blocker,

735 F. Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where “the

Court has patently misunderstood a party, or has made a decision outside the adversarial issues

presented to the court by the parties, or has made an error not of reasoning but of apprehension.”

Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990) (citations omitted); See also D. Del. LR 7.1.5.

        3.      By statute, “the clerk of each district court shall require the parties instituting any

civil action, suit or proceeding in such court . . . to pay a filing fee” and may collect additional fees

only as a prescribed by the Judicial Conference of the United States.     See 28 U.S.C. § 1914.     The

filing fee in this Court is $400.   A person may seek commencement of an action without payment

of the required fees by submitting an affidavit that lists his or her assets and includes a statement

that he or she is unable to pay the required fees.     See 28 U.S.C. § 1915. This Court requires a

plaintiff who seeks to proceed without prepayment of fees to submit the long form application to

proceed without prepaying fees or costs – the AO 239 form.

        4.      By statute a plaintiff is required to pay the filing fee owed, absent authorization by

the Court under 28 U.S.C. § 1915.      In other words, the only way Plaintiffs may proceed without

paying the filing fee is for each of them to submit complete, signed AO 239 forms as previously

ordered by the Court and for the Court to grant their requests.     (See D.I. 5, 6, 7).   Plaintiffs have

two options:    (1) pay the filing fee owed or (2) submit the required AO 239 form for the Court to

consider whether it is appropriate for them to proceed without prepaying fees or costs.


                                                   2
 Case 1:20-cv-00668-MN Document 18 Filed 06/08/20 Page 3 of 3 PageID #: 350



       4.     Plaintiffs have failed to set forth any intervening changes in controlling law, new

evidence, or clear errors of law or fact made by the Court to warrant granting reconsideration.

See Max’s Seafood Café, 176 F.3d at 677.   Therefore, their motion will be denied.

       5.     Conclusion.    For the above reasons, the Court will:   (1) deny Plaintiffs’ motion

for reconsideration (D.I. 8); and (2) give Plaintiffs additional time to comply with the Court’s

May 21, 2020 Orders.    An appropriate order will be entered.



                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               3
